Citation Nr: 1411632	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lumbo-thoracic spine disability, claimed as a result of the service-connected residuals of a fractured left fibula with left ankle strain. 

2. Entitlement to service connection for a left knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain. 

3. Entitlement to service connection for a right knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain. 

4. Entitlement to service connection for a psychiatric disability, claimed as anxiety and depression, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2007 decisions rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the Veteran's appeal for further development.

In June 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In August 2013, the Board received the requested opinion.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issue of entitlement to service connection for a psychiatric disability, claimed as anxiety and depression, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The evidence of record fails to demonstrate a causal relationship between the Veteran's lumbo-thoracic spine disability and his military service, to include secondary to a service-connected disability.

2. The evidence of record fails to demonstrate a causal relationship between the Veteran's left knee disability and his military service, to include secondary to a service-connected disability.

3. The competent medical evidence does not demonstrate a current right knee disability, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbo-thoracic spine disability, claimed as a result of the service-connected residuals of a fractured left fibula with left ankle strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for a left knee disability, claimed as a result of the service-connected residuals of a fractured left fibula with left ankle strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for a right knee disability, claimed as a result of the service-connected residuals of a fractured left fibula with left ankle strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Notice letters were sent to the Veteran in March 2006, August 2006, June 2007 and February 2010.  Collectively, the letters notified the Veteran of the evidence necessary to substantiate his claims, who was responsible for obtaining the evidence, degree of disability and effective date of the disability.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

With regard to VA's duty to assist, the National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were unavailable at the NPRC, as they likely were destroyed in a fire at that facility in 1973.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Similarly, the Board finds that additional VA examination should not be undertaken in support of the Veteran's claims.  Examination already has been conducted.  The Board recognizes that these examinations yielded medical opinions that were inadequate to decide the Veteran's claims. 

However, in June 2013 the Board obtained a Veterans Health Administration (VHA) opinion with respect to the Veteran's claims.  The VHA report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In March 2010, the Veteran had the opportunity to testify via videoconference before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issues on appeal, inquired as to the etiology of the Veteran's asserted symptoms, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duties under Byrant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.


The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established under the provisions of 38 C.F.R.          § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

Here, the Board notes that the Veteran has been diagnosed with osteoarthritis, which is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection on direct, presumptive and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is in effect for residuals of a fractured left fibula with left ankle strain.  Entitlement to service connection for a lumbo-thoracic spine disability, for a left knee disability, and for a right knee disability are among the issues remaining on appeal before the Board.  The Veteran contends he has had back and left knee symptoms ever since injuring them in the same fall in which he injured his left fibula and ankle during service.  He and his representative alternatively contend that he has fallen on numerous occasions due to his left ankle, which either caused or aggravated his back and left knee conditions.  With respect to his right knee, the Veteran states his symptoms began in the 1990's.  He and his representative contend that a right knee condition was either caused or aggravated by falls on numerous occasions due to his left ankle.  Finally, they contend that altered gait and favoring the Veteran's left leg due to his left fibula and ankle as well as his left knee either caused or aggravated his right knee condition.

The Veteran served on active duty from July 1956 to October 1959.  Service treatment records are unavailable.  Two photographs of the Veteran during service are unrevealing with respect to his back and left knee.  In the photos, the Veteran appears to have a case on his left ankle/foot.  It is not clear how high up the cast extends.  He consistently has recounted injuring his back during an in-service fall.  He first recounted injuring his left knee in this same fall in a February 1997 private treatment record.  In later statements, he specified that an old rusty nail penetrated his left knee during the fall.  D.J. indicated in a September 1988 statement that he served with the Veteran and remembers him hurting his back in an in-service fall.  His left knee was not mentioned.

C.H., the Veteran's wife, indicated at a September 1989 hearing that the Veteran has had back symptoms since his discharge from service.  In numerous statements dated thereafter, the Veteran's family and friends indicated he has back symptoms.  Some indicated they have existed since his service.  A few mentioned knee symptoms, though their duration was not specified.  Many further indicated having witnessed the Veteran fall.  Some indicated that he has fallen many times and that these falls were caused by his left leg and ankle.  Some further indicated he uses a cane.

In a July 1969 partial private treatment record, the Veteran reported injuring his back the month prior lifting scrap steel as well as injuring his back seven years prior.  He also reported that the older injury required hospitalization for traction and four months off work.  His posture was indicative of slight flattening of the normal lumbar lordosis.  The Veteran noted at the September 1989 hearing that he was hospitalized in 1960 or 1961 but did not indicate it was due to an injury sustained post-service.  Records concerning his hospitalization are not available.  He asserts in later statements that his post-service back injuries, to include those in the 1960's, were really periods of exacerbated back symptoms attributable to his in-service back injury.

February 1987 private X-rays of the lumbar spine were noted to be similar to those from March 1984.  They showed mild degenerative changes.  A March 1987 private computerized tomography scan of the lumbar spine showed disc herniation.  A private treatment record dated in May 1987 reflects that a left L4-L5 partial hemilaminectomy, facetectomy, foraminotomy, and discectomy was performed due to a ruptured disc and facet arthrosis there.  Private X-rays of the lumbar spine dated in May 1987 showed degenerative disc disease (DDD).

Upon VA examination in April 1989, the Veteran's posture and carriage were within normal limits.  There was a slight limp to his gait.  X-rays of the lumbar spine showed minor degenerative changes.  Low back discomfort/pain was diagnosed.  Upon VA examination in April 1994, the Veteran had a limp in his left lower extremity.  His use of a cane first was noted.  He also had slight scoliosis with a list to the right.  Status post lumbar laminectomy was diagnosed.  Private X-rays dated in May 1995 showed DDD.  A January 1997 VA examination documents that the Veteran had a mild to moderate limp on the left.  December 2001 private magnetic resonance imaging (MRI) of the lumbar spine showed DDD and degenerative joint disease (DJD).

A February 1997 private treatment record noted a probable very old left knee anterior cruciate ligament injury.  It was opined, upon review of X-rays, that the Veteran had degenerative changes of the knees.  A March 1997 private treatment record contains a diagnosis of early DJD of the knees following review of X-rays.  June 1998 private MRI of the left knee showed a meniscal tear.  July 1998 VA X-rays of this knee showed early degenerative changes.  An October 1998 VA treatment record reveals that a left medial meniscectomy was performed due to internal derangement, meniscal tear, and end stage osteoarthritis.  A VA treatment record dated in January 1999 reflects a diagnosis of knee DJD.  Moderate severe DJD of the left knee was diagnosed upon review of X-rays in a September 2000 private treatment record.  Private treatment records denote that a left total knee arthroplasty (TKA) was performed due to left knee DJD in November 2000, that a left TKA revision was performed in March 2001, that arthroscopy with excision of scar tissue was performed in October 2002, and that another partial left TKA revision was performed in August 2003.

Upon VA QTC examination in July 2005, the Veteran's posture was normal but his gait was abnormal with a left limp.  It was noted that he used a left knee brace in addition to a cane.  The examiner opined that the Veteran's left knee problem is a residual of his left knee torn cartilage with subsequent left TKA.  In a February 2006 addendum, the examiner clarified that the left TKA is not attributable to the left fibula and ankle disability but rather is attributable to torn cartilage.

Private Dr. M.F. indicated in a July 2006 letter that the Veteran has DDD of the lower spine and severe osteoarthritis of his knees.  He stated that he "unfortunately cannot add to his claim that these [conditions] are related to injuries he suffered" during service.

Private Dr. R.H. examined the Veteran in September 2006 but did not provide any specific diagnoses other than lumbosacral intervetrebral disc syndrome.  It was opined that this condition is a result of his in-service fall.  

A lay statement from D.J., who served with the Veteran in Korea, concerned continuity of symptomatology, and medical records were cited in this regard.  It was opined that the Veteran's left knee injury was caused by falls due to his left fibula and ankle disability.  The July 2005 VA examination was noted in this regard as confirming that his torn left knee cartilage was more likely than not related to this disability and that the torn cartilage necessitated his TKA.  With respect to a right knee injury, it was opined to be due to the Veteran's left fibula and ankle disability as well as his left knee.  Noted in this regard was "that alterations of gait mechanics," such as his gait which is antalgic because of his left fibula and ankle as well as his left knee, leads to excessive stress being placed on and injury to the contralateral knee.  In September 2007, Dr. R.H. reiterated his opinion concerning the Veteran's "thoracolumbosacral back."

Upon VA QTC examination in October 2006, the Veteran's posture was normal.  His gait evidenced a slight left limp.  There were no signs of abnormal weight bearing.  The right knee was normal.  X-rays of it were not taken.  Upon VA examination in April 2008, the Veteran had a slow and slight limp.  This was attributed to his left knee.

The Veteran testified at a March 2010 hearing that he has torn cartilage in his right knee.  In addition to falls due to his left ankle, he recounted falls due to his left knee giving way.

At this time, the Board finds that the Veteran currently has a lumbo-thoracic spine disability, a left knee disability, and a right knee disability.  The Board also does not dispute that his in-service fall resulted in a back injury.  A left knee injury resulting from this fall is not found.  An opinion therefore was not needed concerning the relationship between the Veteran's left knee disability and his in-service fall.

A May 2013 VHA opinion concerning is inadequate.  The reviewing orthopedist either felt he was not qualified to answer the question posed or offered no rationale for his opinions.

In June 2013, the Board referred the case for a VHA opinion asking a VA orthopedist the following:

1. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbo-thoracic spine disability:  
a. is related to his active duty service, whether via his fall therein or otherwise?
b. was caused by his service-connected left fibula and ankle disability or by his left knee disability (presume that it is service connected for purposes of this question), whether via falls or otherwise?
c. has been aggravated (permanently worsened beyond natural progression) by his service-connected left fibula and ankle disability or by his left knee disability (presume that it is service connected for purposes of this question), whether via falls or otherwise?

2. Is it at least as likely as not that the Veteran's current left knee disability:  
a. is related to his active duty service other than via his fall therein?
b. was caused by his service-connected left fibula and ankle disability, whether via falls or otherwise?
c. has been aggravated by his service-connected left fibula and ankle disability, whether via falls or otherwise?

3. Is it at least as likely as not that the Veteran's current right knee disability:  
a. was caused by his service-connected left fibula and ankle disability or by his left knee disability (presume that it is service connected for purposes of this question), whether via falls, altered gait, favoring the left leg, or otherwise?
b. has been aggravated by his service-connected left fibula and ankle disability or by his left knee disability (presume that it is service connected for purposes of this question), whether via falls, altered gait, favoring the left leg, or otherwise?

A response from Dr. J.C.Z., dated August 2013, was received by the Board.

Regarding the issue of the lumbo-thoracic spine disability, Dr. J.C.Z. stated that it was not related to the Veteran's military service.  He further opined it was not caused, or aggravated by, his service-connected fractured left fibula with left ankle strain.  According to Dr. J.C.Z. the records appear to indicate the Veteran was working regularly until 1962 when he required hospitalization for a severe back injury.  He was placed in traction and off of work for four months.  The Veteran was able to return to work and did so regularly until June 1969 when he reinjured his back while lifting heavy scrap metal.  Following the second injury, the Veteran returned to work, but did complain of intermittent back pain which he felt became progressively worse.  In 1987 x-rays revealed mild degenerative changes in his spine and a lumbar disc herniation at L4-L5.  It was noted that in May 1987, the Veteran underwent a lumbar laminectomy and nerve root decompression at L4-L5.  He continued to receive treatment as he developed increasing lumbar spondylosis and degenerative disc disease.  Dr. J.C.Z. opined that "the current disability in the [V]eteran's spine is a result of the significant injuries that occurred in 1962 and 1969 and the subsequent surgery in 1987."

Furthermore, Dr. J.C.Z. determined that his lumbo-thoracic spine disability was not caused by his service-connected fractured left fibula with left ankle strain.  Despite the Veteran's lay statements of recurring problems since his in-service injury and pain and weakness in the left ankle and leg, Dr. J.C.Z. determined there was "no indication in the records... of any treatment for this left leg and ankle difficulty following discharge from the [m]ilitary."  Dr. J.C.Z. stated the records do not indicate objective evidence of an ankle disability, only subjective.  Therefore, Dr. J.C.Z. concluded, "the left ankle could not have led to his current lumbothoracic spine disability."  For the same reason, Dr. J.C.Z. stated the lumbo-thoracic spine disability was not aggravated by his service-connected fractured left fibula with left ankle strain.

Regarding the Veteran's claim for left and right knee disability, Dr. J.C.Z. opined they were not related to his active duty service, nor were they caused, or aggravated, by his service-connected fractured left fibula with left ankle strain.  Dr. J.C.Z. stated there was "no objective or radiographic evidence of significant left ankle disability only subjective complaints of disability, now [fifty-four] years following the injury.  Also left knee x-rays in March of 1997 indicated mild degenerative changes only, [thirty-eight] years after the ankle injury."  Regarding his knees, Dr. J.C.Z. noted the left knee did not demonstrate degenerative changes until thirty-eight years after the ankle injury and there was no history of right knee injuries or right knee surgery.  Furthermore, Dr. J.C.Z. explained that there is "no scientific literature indicating that a significant disability in one joint can in and of itself cause a significant disability in another joint.  It can on occasion aggravate a preexisting condition in another joint, however... we have no indication of objective right knee disability[,] only subjective complaints of pain." 

Given the totality of the evidence, the Veteran's claims must be denied.

The Board recognizes there is positive and negative nexus opinion within the record.  However, the Court has held that in comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

While Dr. R.H. does provide a positive nexus opinion, the Board finds that the VHA opinion is more probative.  The VHA opinion was based on review of the claims folder, including the Veteran's service and post-service treatment records, and thoroughly discusses the Veteran's pertinent objective medical history.  The VHA opinion offered detailed explanations of the rationale for the opinions that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VHA specialist access to the claims folder and the thoroughness and detail of the opinions, the Board finds his opinions to be highly probative to determining whether service connection for these claims is warranted. 

The rationale provided by Dr. R. H. and the VA examiners for the opinions rendered is of little probative value.  Id. at 300-01.  The Board determined that there were deficiencies with the required opinions of record concerning each disability.  The only opinion concerning the Veteran's lumbo-thoracic spine disability was from Dr. R.H. and it was not based on all the evidence.  The July 1969 partial private treatment record was not reviewed, and there was no mention otherwise of the Veteran's post-service back injuries in the 1960's.  The Board found that Dr. R.H.'s opinion was also incomplete.  It did not address either a causation or aggravation relationship to the Veteran's left fibula and ankle disability or to his left knee disability (though not contended, there is some evidence in this regard).  There were no opinions concerning whether there was a relationship between the Veteran's left knee disability and his service other than the in-service fall.  

The VA examiner's opinion concerning the relationship between the Veteran's left knee disability and his left fibula and ankle disability is incomplete.  There was no discussion of whether his torn cartilage, which was deemed the cause of his left TKA rather than his left fibula and ankle disability, was caused by this disability.  An opinion on aggravation rather than causation was not rendered.  Dr. R.H.'s opinion concerning the aforementioned relationship did not address aggravation because causation was found.  Yet it is based on an inaccurate factual premise.  The Board conceded that the noted interpretation of the VA examiner's opinion was indeed erroneous.  The only opinion concerning the relationship between the Veteran's right knee disability and his left fibula and ankle disability as well as his left knee disability was from Dr. R.H.  It once again did not address aggravation because causation was found.  However, it and all of the other aforementioned opinions are supported by little to no rationale.  

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, an opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As such, for the reasons stated, the Board does not find these opinions to be probative.

Regarding the Veteran's claim for service connection of the right knee, the Court determined that in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no indication the Veteran has a current diagnosis of a current right knee disability or that it is secondary to any service-connected disability.  While the Board recognizes the Veteran's sincere belief in his right knee disability claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has had a right knee disability that was caused, or aggravated, by military service during any period of his appeal.

Turning to the issue of whether the Veteran's lumbo-thoracic spine disability is secondary to his left knee disability, the Board has concluded that entitlement to service connection for a left knee disability is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for a lumbo-thoracic spine disability as secondary to a left knee disability must also fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Board has considered the Veteran's assertions that his claims are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing an injury during service.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the Veteran's claimed disabilities and in light of the conclusion of the VHA opinion, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology of his lumbo-thoracic spine disability, left knee disability, and right knee disability are of minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Specifically, regarding the claim for a lumbo-thoracic spine disability, the Board finds the Veteran's representation of his treatment in 1962 not credible due to inconsistency.  At the March 2010 Board hearing, the Veteran stated that upon discharge from the military, he was hospitalized in Tulsa, Oklahoma, in 1962 and was placed in traction.  While this may appear accurate, the Veteran failed to distinguish that the reason for his hospitalization was due to a post-service injury, not the in-service injury, as demonstrated by the July 1969 Mid Continent Casualty Co. record.  In this record, the Veteran reported he sustained a back injury seven years prior and was off of work for four months as a result.  The record further indicates the Veteran was hospitalized for a period of seven to ten days for traction and physical therapy.  The Board further notes that the 1962 hospitalization was not accurately represented in the 1989 hearing as a post-service injury.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than those previous statements made unrelated to the pursuit of establishing service connection.  For this reason, the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.

Based on reasons stated above, to include the negative nexus VHA opinion, the Board concludes that the preponderance of the evidence is against granting the Veteran's claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for a lumbo-thoracic spine disability, left knee disability, and right knee disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Entitlement to service connection for a lumbo-thoracic spine disability, claimed as a result of the service-connected residuals of a fractured left fibula with left ankle strain, is denied.

Entitlement to service connection for a left knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain, is denied.

Entitlement to service connection for a right knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain, is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In this case, the Veteran seeks entitlement to service connected for a psychiatric disability, claimed as anxiety and depression, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain.  

In a September 2006 statement, Dr. R.H. stated the Veteran had "[m]oderate to severe, chronic and permanent clinical depression... [w]e find this [V]eteran's clinical depression to be secondary to his service[-]connected injuries to his left ankle and lumbosacral back and to the secondary injuries to his left knee."  The Board finds this opinion is inadequate.

First, the opinion lack an adequate rationale as to why depression is related to the Veteran's in-service injury.  Second, Dr. R.H. is not a clinical mental healthcare provider; rather, he is a doctor of osteopathic medicine, and the Board does not find him qualified to make such determinations.  Therefore, the Board does not find this opinion to be probative.

As such, further development is necessary before a final determination is made.  The Veteran should be afforded a VA examination to determine any mental health diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. After contacting the Veteran to ascertain the existence and location thereof, copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature of any diagnosed psychiatric disability, to include as anxiety and depression, and to determine whether it is at least as likely or not (i.e. a 50% probability or greater) any such condition is etiologically related to the Veteran's military service, and/or whether it is proximately due to, the result of or aggravated by the service-connected residuals of a fractured left fibula with left ankle strain.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent in-service and post-service treatment records should also be considered and discussed.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


